Citation Nr: 1034319	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-26 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1971.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2008 rating decision of the North Little 
Rock, Arkansas, Department of Veterans Affairs (VA) Regional 
Office (RO).

In February 2010, the Veteran and his spouse testified at a 
personal hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

At the February 2010 Board hearing, the Veteran testified he was 
seeing a VA examiner every six months for his multiple sclerosis 
at the VA Medical Center.  The last VA treatment records in the 
claims file are dated in 2008.  The Board finds that the VA 
medical records from July 2008 to the present must be obtained 
and associated with the claims file, as they are relevant to the 
appeal.  38 C.F.R. § 3.159(c)(2) (2009); see also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A the need for additional evidence 
regarding service connection for multiple 
sclerosis.  This letter must inform the 
Veteran about the information and evidence 
that is necessary to substantiate the claim 
and provide notification of both the type of 
evidence that VA will seek to obtain and the 
type of evidence that is expected to be 
furnished by the Veteran.  

2.  All treatment reports from the 
Fayetteville, Arkansas, VA Medical Center 
dated since July 2008 should be requested.  
All records obtained pursuant to this request 
must be associated in the Veteran's claims 
file.  If the search for such records has a 
negative result, documentation to that effect 
should be included in the claims file.

3.  After completion of the above 
development, the Veteran's claim for 
entitlement to service connection for 
multiple sclerosis should be readjudicated.  
If the determination remains less than fully 
favorable to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and given 
an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

